Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: Applicant’s response filed July 11, 2022 has successfully addressed and/or corrected every objection and rejection raised in the previous Office Action mailed February 11, 2022.  In particular, Applicant’s arguments regarding the alleged obvious modification of Kanai (JP 2003-334157) in view of Banik et al. (US 2006/0069306) are persuasive (see pages 13-17 of the response).  In summary, Applicant contends that modifying Kanai with the feature of Banik that detects obstructions on the imaging optics in order to initiate a cleaning routine to clear the obstruction would change the principle of operation of Kanai, which uses a feedback loop to keep the optics at a constant temperature to continuously prevent fogging.  The Examiner agrees.  A proposed modification that changes the principle of operation of the prior art invention being modified is not sufficient to render the claims prima facie obvious. (In re Ratti, 270 F.2d 810, 813 (CCPA 1959); MPEP 2143.01).  Accordingly, the previous rejection over Kanai in view of Banik is hereby withdrawn.  Since none of the prior art of record explicitly disclose or fairly suggest, alone or in combination, each and every method step of independent claim 2 and each and every element of independent claim 15, these claims, as well as all dependent claims, are allowable over the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN P LEUBECKER whose telephone number is (571)272-4769. The examiner can normally be reached Generally, M-F, 5:30-2:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anhtuan T Nguyen can be reached on 571-272-4963. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOHN P LEUBECKER/Primary Examiner, Art Unit 3795